In a proceeding to invalidate petitions designating appellants, Richard W. Brevoort and Honora M. Libardi, as candidates in the Republican Party Primary Election to be held on June 23, 1970 for the Party position of Member of the State Committee, Male and Female respectively, for the 40th Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered June 5, 1970, which invalidated said designating petitions. Judgment affirmed, wtihout costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.